DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of the preliminary amendments received 5/08/2020, by which claims 1-20 are cancelled and claims 21-39 are added. Claims 21-39 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 26, 28 and 30-33 include the vague and ambiguous term “lithographically substrate.” It is not immediately clear whether this term should be interpreted as “lithographically exposed substrate” or “lithographic substrate.” For examination purposes, the latter interpretation will be used.
 Claims 22-25, 27, 29 and 34-39 inherit the indefinite subject matter of the parent claims.
Claim 21 is additionally indefinite because of the limitation “wherein the substrate storage module is an integral part of a lithographic apparatus in use.” It is unclear whether the scope of the claim includes a lithographic apparatus or not. Claims 22-30 inherit this additional indefinite subject matter.
For claim 32, the limitation “on a lithographically substrates” is unclear because it refers to substrates in both the singular and plural.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 39 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s Admitted Prior Art (AAPA).
Claim 39 is a product-by-process claim. Applicant discloses that stitching exposure is a conventional lithographic process used to pattern substrates (Specification par. 5). Patentability of product-by-process claims are based on the products themselves. (See MPEP 2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)). 
Here, the claimed method only produces a conventional stitched-exposure substrate, regardless of whether it does so in a more efficient manner. Therefore claim 39 is anticipated by AAPA.

Claims 21, 26, 29-33 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuit et al (“Kuit” US 6,406,834).
For claims 21, 31, 32 and 39, Kuit teaches a lithographic apparatus and method, and substrate produced by the method, the apparatus comprising: 
an illumination system configured to condition a radiation beam (fig. 1 col. 4 lines 66-67); 
a support structure MT constructed to support a patterning device MA, the patterning device being capable of imparting the radiation beam with a pattern in its cross-section to form a patterned radiation beam (fig. 1 col. 5 lines 20-24); 
a substrate table WT constructed to hold a lithographic substrate W (fig. 1 col. 5 lines 3-5); 
a projection system PL configured to project the patterned radiation beam onto the lithographic substrate W (fig. 1 col. 5 lines 6-7); and, 
a substrate storage module CA (fig. 1 col. 5 lines 57-61) having a controllable environment for protecting a plurality of lithographic substrates from ambient air (fig. 1 col. 1 line 65 – col. 2 line 12, the exposure chamber is a controlled environment and protected from the outside atmosphere), the substrate storage module being configured to store at least twenty lithographic substrates (col. 3 lines 20-26, 25-50 substrates), wherein the substrate storage module is an integral part of the lithographic apparatus (fig. 1 col. 5 lines 57-61, adjacent the substrate table WT);
the method further comprising:
(a) performing a first set of sub-exposures on a lithographic substrate to form a partially exposed lithographic substrate (col. 6 lines 19-21, wherein the first and second mask exposures can include stitching exposures as discussed at col. 2 lines 13-22); 
(b) moving the partially exposed lithographic substrate to a substrate storage module (col. 6 lines 22-23) having a controlled environment, the substrate storage module being configured to store at 
(c) repeating steps (a) and (b) for the remaining substrates (col. 6 lines 23-28); and, 
(d) removing the partially exposed lithographic substrates from the substrate storage module and performing a second set of sub-exposures on the partially exposed lithographic substrates to form substrates having stitched patterns (col. 6 lines 29-44).
For claim 26, Kuit teaches wherein the substrate storage module CA comprises a plurality of slots for receiving lithographic substrates (fig. 1 col. 5 lines 59-61).
For claim 29, Kuit teaches wherein the substrate storage module comprises an actuator configured to move the slots (col. 6 lines 6-8).
For claim 30, Kuit teaches a robotic arm configured to receive an incoming lithographic substrate and place the incoming substrate in the substrate storage module, the robotic arm being further configured to retrieve an outgoing lithographic substrate from the substrate storage module and remove the outgoing substrate from the substrate storage module (fig. 1 col. 5 line 61- col. 6 line 5).
For claim 33, Kuit teaches further comprising the following step: (e) performing a baking process on the lithographic substrates having stitched patterns (col. 4 lines 17-19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-24, 27 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kuit as applied above.
For claims 22-24 and 34-37, Kuit does not explicitly teach a gas delivery system configured to provide a flow of gas within the substrate storage module, comprising a filter and heat exchanger for regulating temperature and reducing contaminants such as amines. However, Kuit discloses that the substrate storage module is located in the exposure apparatus (fig. 1 col. 3 lines 56-59) wherein the exposure apparatus can be configured to work in various wavelengths from UV to EUV (col. 1 lines 65-67). It was well known in the art that ultraviolet light lithography systems, such as in the VUV and DUV range, utilized highly controlled environments in which the exposure chamber is purged with filtered inert gas at a precisely regulated temperature in order to minimize particle and chemical contamination, light absorption and thermal deformation.

For claim 27, Kuit does not explicitly teach wherein the slots are stacked in a plurality of columns. However, Kuit does teach providing wafers in whole multiples of the standard increment of 25 wafers (col. 3 lines 25-26, 25 or 50 wafers). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kuit to include providing the disclosed 50 wafers in the form of two columns of the standard 25-wafer cassette, in order to achieve interoperability with standard lithography equipment. Therefore the matter of claim 27 is not patentable over Kuit.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kuit as applied above, in view of Zhang et al (“Zhang” US 2013/0186803).
For claim 28, Kuit does not explicitly teach wherein the substrate storage module comprises a shield located between neighboring slots, the shield being configured to reduce the amount of debris transferring between stored lithographic substrates.
Zhang teaches a substrate storage module 10 comprising a shield 40 located between neighboring slots, the shield being configured to reduce the amount of debris transferring between stored lithographic substrates 30 (fig. 1 par. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kuit to include shields 40 as taught by Zhang in order to prevent cross-contamination of wafers in the storage module.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN WRIGHT KREUTZER whose telephone number is (571)270-7931.  The examiner can normally be reached on Monday-Friday from 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W KREUTZER/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	2/24/2021